t c memo united_states tax_court kenneth miles and michon snow tesar petitioners v commissioner of internal revenue respondent docket no filed date kenneth miles tesar pro_se donald b fields for respondent memorandum opinion cohen chief_judge this case was assigned to special_trial_judge stanley j goldberg pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge goldberg special_trial_judge respondent determined the following deficiencies and accuracy-related_penalties with respect to petitioners' federal income taxes accuracy-related_penalty year deficiency sec_6662 dollar_figure -- big_number dollar_figure big_number big_number after concessions the issues for decision are whether petitioners are entitled to deduct amounts paid_by kenneth miles tesar petitioner for the purchase of comic books used in an extracurricular activity at the school in which he taught whether petitioners are entitled to a deduction with respect to michon snow tesar's mrs tesar home_office whether petitioners are entitled to a schedule c deduction for mrs tesar's automobile usage and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for for the taxable_year respondent concedes that petitioners are entitled to an exemption deduction for petitioner's brother frank tesar and that petitioners are entitled to a child-care credit in the amount of dollar_figure for the taxable_year respondent concedes that petitioners are entitled to a schedule c deduction in the amount of dollar_figure for insurance expense respondent further concedes that petitioners are entitled to a deduction for charitable gifts in the amount of dollar_figure respondent also concedes that petitioners may deduct petitioner's unreimbursed employee_expenses in the amounts of dollar_figure for dues and dollar_figure for automobile expense subject_to the limitation on miscellaneous deductions further respondent concedes that petitioners are entitled to a child-care credit in the amount of dollar_figure for the taxable_year respondent concedes that petitioners are entitled to a deduction for charitable gifts in the amount of dollar_figure in addition respondent concedes that petitioners may deduct petitioner's unreimbursed employee_expenses in the amounts of dollar_figure in dues and dollar_figure in automobile expenses subject_to the limitation on miscellaneous deductions respondent also concedes that petitioners are entitled to a child-care credit of dollar_figure for the taxable_year petitioners concede that they are not entitled to a deduction in the amount of dollar_figure for points incurred in refinancing their home mortgage in date petitioners are entitled to deductions in and with respect to the amortization of the points over the 30-year term of the mortgage a substantial_understatement of taxes in and an increase in self-employment taxes for mrs tesar is computational and will be resolved by our decisions with respect to the second and third issues some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in homewood illinois at the time their petition was filed during the years in issue petitioner was employed as a mathematics teacher at homewood-flossmoor community high school referred to as the school petitioner had been teaching there since petitioner was also employed as a mathematics professor at purdue university sometime in a group of students approached petitioner and asked if he would be willing to sponsor a club for students interested in comic books and sequential art petitioner agreed in addition to teaching various high school math classes petitioner acted as the sponsor for a number of extracurricular activities at the high school including the chess club mathletes the math club the star trek club and the comic book club petitioner's understanding was that he should sponsor or participate in some type of student activity as an employee of the school district petitioner was interested in sequential and comic book art prior to becoming a teacher petitioner worked as a commercial artist and he had contributed work to fanzines on an unpaid basis petitioner had been collecting comic books for some time and his collection totaled approximately big_number titles prior to petitioner derived a great deal of enjoyment and personal satisfaction from participating in the comic book club the school did not require that the teachers have any specific skill level in order to sponsor one of the school's non- athletic clubs or activities the faculty sponsors primarily were responsible for supervising the students the sponsors commonly expended some personal funds for pizza or similar items for the students during the years in issue the comic book club met on afternoons each week after school for an hour or an hour and a half petitioner was not compensated separately for this time approximately to students were members of the club during the years in issue the club meetings were held in one of the classrooms at the school where petitioner set up a comic book reading library containing approximately big_number comic books for use by the club during the meetings the members read comic books or worked on producing their own comic book some of the members were poor readers and petitioner believed that the club was an aid to developing their reading skills the school did not fund the comic book club the club participated in school sanctioned candy sales to raise funds for its activities the club realized approximately dollar_figure in profits from these sales over the years in issue the students retained half of the profits for their own use and petitioner encouraged them to use these funds to purchase comic books the remaining funds were retained by petitioner to support club activities such as attending comic book conventions petitioner was not entitled to reimbursement for any amounts he expended for club purposes in excess of the funds raised by the club's candy sales petitioner ordered comic books for the club including multiple copies of certain publications that were particularly popular with the students the comic books were delivered weekly to petitioners' home and petitioner carried some of the comic books to school petitioner purchased a total of approximately big_number comic books for which he paid dollar_figure dollar_figure and dollar_figure during the years and respectively petitioner did not purchase any of these comic books with proceeds from the candy sales petitioner's employment with the high school terminated in at that time he removed big_number comic books from the school premises and stored them in his home mrs tesar is a licensed physical therapist in her practice during the years in issue she generally performed services on her patients in their homes or other locations outside of petitioners' home mrs tesar used an extra bedroom in petitioners' home as her office she maintained her records in her home_office and she completed work at home including transcribing her notes contacting doctors and patients and updating her records on her patients generally mrs tesar drove from petitioners' home to the location where she was to deliver services and then returned home she maintained records of her travel on large calendar sheets she listed the name and address of the patient she visited in the box provided on the sheet for that day petitioner copied information from mrs tesar's calendar pages on an annual basis for the preparation of petitioners' tax returns petitioner's summary sheets list the name of each patient or client along with the round-trip mileage and date of travel from petitioners' home to the location where services were rendered on their federal_income_tax return for petitioners claimed a schedule c deduction for car and truck expenses_incurred by mrs tesar in the amount of dollar_figure this amount represents mileage of big_number times the standard mileage rate of plus depreciation expense of dollar_figure petitioners also claimed a deduction in the amount of dollar_figure for expenses_incurred in the business use of their home petitioners claimed a schedule a deduction in the amount of dollar_figure before the 2-percent floor for petitioner's unreimbursed employee business_expenses this deduction includes dues in the amount of dollar_figure automobile expense in the amount of dollar_figure and vocational supplies in the amount of dollar_figure on their federal_income_tax return for petitioners claimed a schedule c deduction for car and truck expense incurred by mrs tesar in the amount of dollar_figure including depreciation expense in the amount of dollar_figure petitioners also claimed a schedule c deduction for home_office expense in the amount of dollar_figure petitioners claimed a schedule a deduction in the amount of dollar_figure for petitioner's unreimbursed employee_expenses on their federal_income_tax return filed for petitioners claimed a schedule a deduction for petitioner's unreimbursed employee business_expenses in the amount of dollar_figure including vocational supplies in the amount of dollar_figure small tools in the amount of dollar_figure and textbooks in the amount of dollar_figure in the notice_of_deficiency for the tax_year respondent disallowed petitioners' schedule c deduction for car and truck expense for lack of substantiation and for failure to establish any amount expended was ordinary and necessary respondent disallowed petitioners' home_office expense deduction because it was not established that this expense was ordinary and necessary for mrs tesar's trade_or_business respondent also disallowed petitioners' schedule a deduction for unreimbursed employee_expenses because the expenses claimed were not shown to be ordinary and necessary nor had petitioners established that the expenses were not reimbursable by petitioner's employer in the notice_of_deficiency for the tax_year respondent disallowed petitioners' schedule a employee business_expenses for lack of substantiation respondent also disallowed petitioners' schedule c deductions for automobile expense as personal commuting_costs and disallowed mrs tesar's home_office expense because it was not ordinary and necessary respondent further determined an accuracy-related_penalty under sec_6662 in the notice_of_deficiency for the tax_year respondent disallowed petitioners' deduction for employee_business_expense due to a lack of substantiation respondent further determined an accuracy-related_penalty pursuant to sec_6662 as an initial matter petitioners assert that respondent audited petitioners' prior years' returns with respect to claimed deductions for expenses for the purchase of comic books and for_the_use_of a portion of petitioners' home by ms tesar as her office and they contend that respondent allowed those deductions petitioners argue that deductions should therefore be allowed for amounts paid_or_incurred for these items during the years in issue because they are identical in character to those previously subject_to audit we are not persuaded by petitioners' argument each tax_year is to be considered separately 394_us_678 respondent is not estopped from asserting a different position in the years in issue even if she accepted petitioners' treatment of certain items in prior years' returns 55_tc_28 see 783_f2d_69 7th cir petitioners did not file a posttrial brief in their trial memorandum petitioners argue that the costs of the comic books are deductible because the comic books were necessary for petitioner to maintain his skills as an effective sponsor of the comic book club at trial petitioners also argued that petitioner purchased comic books during the years in issue as a necessary part of the after school activity that petitioner sponsored to satisfy a requirement of his teaching position petitioners argue that such costs are deductible as employee_business_expense respondent contends that the costs incurred by petitioner for the purchase of comic books were not ordinary because the amount was in excess of what teachers generally expend for these types of activities respondent also argues that the amounts were not necessary expenses of petitioner's trade_or_business as a teacher because respondent contends petitioner was not required to sponsor a club respondent further contends that the costs were not incurred primarily to maintain petitioner's skills required in his employment or other trade_or_business thus respondent argues that the costs were not incurred by petitioner in carrying on his trade_or_business and are not allowable in the alternative respondent argues that the costs are non- deductible capital expenditures subject_to depreciation over the useful_life of the comic books and contends that petitioners have failed to establish the useful_life of the comic books sec_162 allows a deduction for ordinary and necessary expenses paid_or_incurred by a taxpayer in carrying_on_a_trade_or_business the expenses must be directly or proximately related to the taxpayer's trade_or_business 308_us_488 sec_1_162-1 income_tax regs an expense is considered ordinary if commonly or frequently incurred in the trade_or_business of the taxpayer deputy v du pont supra pincite a necessary expense is one that is appropriate or helpful in carrying on petitioner's trade_or_business 320_us_467 the expense must also be reasonable in amount relative to its purpose cardwell v commissioner tcmemo_1982_453 citing 380_f2d_786 9th cir an employee's trade_or_business is earning his compensation and generally only those expenses that are related to the continuation of his employment are deductible 269_f2d_108 4th cir affg tcmemo_1958_60 education expenses are considered ordinary and necessary business_expenses if the education maintains or improves skills required by the taxpayer in his employment or meets the express requirements of an employer imposed as a condition for the taxpayer's continued employment status or rate of compensation sec_1_162-5 income_tax regs personal expenses are not deductible sec_262 petitioner has not established through his testimony or by other evidence that the purchase and use of the comic books maintained or improved his skills required as a high school teacher nor is there any evidence that the expenses were incurred to meet the express requirements of the school thus the costs of the comic books are not deductible as education expenses in addition we are not persuaded that the expenses were ordinary or necessary in petitioner's trade_or_business of earning pay as a school teacher although petitioner believed that he was required to sponsor an extracurricular activity as a condition of his continued employment it does not necessarily follow that the expenses he incurred in doing so were ordinary and necessary the comic books may have been helpful to the club members but petitioner has not established that they were ordinary or necessary in his trade_or_business as a teacher of mathematics the school only required that sponsors of extracurricular activities supervise the students furthermore while faculty sponsors commonly bought snacks for their students there is no evidence that they ordinarily purchased supplies with personal funds for the activities petitioner collected comic books as a hobby and when he left his job at the school he retrieved for his own collection many of the comic books that he had ordered for the club petitioners have not established that the costs of the comic books are deductible business_expenses see wheatland v commissioner tcmemo_1964_95 mann v commissioner tcmemo_1993_201 petitioners argue that they are entitled to deduct expense incurred with respect to mrs tesar's home_office respondent counters that mrs tesar's home_office was not her principal_place_of_business and therefore petitioners may not deduct the expenses_incurred therewith sec_280a generally prohibits deduction of otherwise allowable expenses with respect to the use of an individual taxpayer's home as an exception this restriction does not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business sec_280a while determination of a taxpayer's principal_place_of_business for purposes of sec_280a depends upon the particular facts of the case two primary factors for consideration are the relative importance of the activities performed at each business location and the time spent at each location 506_us_168 mrs tesar's business was providing physical therapy to patients mrs tesar performed the majority if not all of such services at her patients' homes or other location outside of her home these activities were of greater significance than the administrative functions such as transcribing notes and updating files that she performed at home this factor tends to show that mrs tesar's home_office was not her principal_place_of_business petitioner testified that mrs tesar spent approximately an equivalent amount of time performing services outside the home as she spent completing work at home petitioner generally was not present while mrs tesar worked at home and he did not have actual knowledge concerning this matter moreover even if we accept that mrs tesar worked half of the time at home and half of the time at other locations the time factor would not persuade us that her principal_place_of_business was in her home where none of the physical therapy was performed petitioners have failed to prove that mrs tesar's home_office was her principal_place_of_business petitioners assert that mrs tesar met with some patients at her home_office however there is no evidence in the record to establish that these meetings occurred or the frequency or regularity of the alleged meetings thus petitioners have not established that mrs tesar's home_office was used by her patients in meeting with her in the normal course of her business petitioners have not established that any of the exceptions in sec_280a apply accordingly petitioners are not entitled to a deduction in or related to mrs tesar's use of their home for business purposes respondent is sustained on this issue petitioners argue that they are entitled to deduct automobile expense incurred by mrs tesar in carrying on her business during and respondent contends that petitioners have not substantiated any automobile expense incurred by mrs tesar further respondent argues that even if petitioners substantiate the expense petitioners would not be entitled to a deduction for the costs associated with mrs tesar's trips between their home and the place where she performed services because such amounts represent nondeductible commuting_costs generally sec_162 allows a deduction for all ordinary_and_necessary_expense incurred or paid in carrying_on_a_trade_or_business subject_to the strict substantiation requirements of sec_274 sec_274 requires substantiation of any expense incurred or paid with respect to certain listed_property listed_property includes automobiles sec_280f sec_274 requires substantiation of these expenses either by adequate_records or by sufficient evidence corroborating the taxpayer's own statement sec_274 the records must show the amount date and business_purpose of each expense or business use id sec_1_274-5t temporary income_tax regs fed reg date generally in order to be adequate_records must be written and must be prepared or maintained such that a record of each element of an expenditure or use that must be substantiated is made at or near the time of such expenditure or use when the taxpayer has full present knowledge of each element sec_1_274-5t temporary income_tax regs fed reg date in the alternative each element of an expenditure or use must be established by the taxpayer's own written or oral statement containing specific information in detail as to each element combined with corroborative evidence to establish such element sec_1_274-5t temporary income_tax regs fed reg date automobile expense may be computed using actual costs such as depreciation or using the standard mileage method thus petitioners cannot deduct depreciation expense and use the standard mileage rate see revproc_91_67 1991_2_cb_887 petitioners have not produced evidence sufficient to substantiate mrs tesar's automobile expense as required by sec_274 the summary sheets prepared by petitioner do not constitute adequate_records petitioner did not prepare them at or near the time of each use moreover petitioner did not have knowledge of each element of mrs tesar's automobile usage mrs tesar was not present at trial and did not testify the only other evidence in the record is petitioner's testimony concerning the manner in which he compiled the information on the summary sheets for the purpose of preparing petitioners' tax returns there is no explanation in the record as to why petitioners failed to present any records maintained by mrs tesar accordingly respondent is sustained on this issue respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for and due to a substantial_understatement_of_income_tax sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment_of_tax that is attributable to a substantial_understatement_of_income_tax for any taxable_year an understatement is substantial if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 no penalty will be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was reasonable_cause for petitioners' position as to that portion and that petitioners acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs this determination is based on all of the relevant facts and circumstances sec_1_6664-4 income_tax regs because of respondent's concessions with respect to the tax years and rule_155_computations are necessary to determine whether there is a substantial_understatement of tax for either year furthermore based on the record we believe that petitioners acted with reasonable_cause and good_faith with respect to their conclusion that the costs of the comic books were deductible as employee business_expenses based on the results of the examination of their prior years' returns in which respondent allowed such costs see 92_tc_351 affd 907_f2d_1173 d c cir de boer v commissioner tcmemo_1996_174 therefore the penalty does not apply to the portion of the underpayment which was attributable to petitioners' deduction for the costs of the comic books decision will be entered under rule
